DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 and 8-10 are allowable. 
The restriction requirement among Inventions I-III and Species A-C as set forth in the Office action mailed on 23 December, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 6-7, directed to nonelected species, are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application is in condition for allowance except for the presence of claims 11-20, non-elected without traverse. In an interview conducted on 25 March, 2021, applicant’s representative Adam Kiedrowski authorized the cancellation of the claims. 
Allowable Subject Matter
Claims 1-10 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an apparatus comprising:
an endoscope shaft,
a driver configured to be mounted in contact with the shaft, 
the driver configured to generate transverse physical waves along a length of the shaft, the transverse physical waves causing transverse movement near a distal tip of the endoscope, cleaning the distal tip of the endoscope. 
Hennings et al. (US PGPUB 2008/0275380) teaches a driver generating transverse waves as required above, however does not teach the endoscope shaft or that the device is configured to cause physical cleaning of the distal tip of the endoscope. 
Duke (US PGPUB 2009/0281478) teaches the above except for the driver being configured to generate transverse physical waves, or that physical cleaning of the distal tip of the endoscope is specifically effected. 
Verner (US PGPUB 2011/0201888) teaches a driver for cleaning the distal tip of an endoscope, installed at the distal tip of an endoscope, that generates transverse waves. 
There is no reason or suggestion provided in the prior art to modify or combine the above devices to have the features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Examiner, Art Unit 3795